Citation Nr: 1527467	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) educational assistance benefits under 10 U.S.C. Chapter 1606 in the amount of $2,734.60, to include the issue of whether the request for the waiver was timely.

(The issue of entitlement to service connection for rhinitis is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 2006 to May 2007.  She also had service in the U.S. Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Committee on Waivers and Compromises (COWC) of the VA Regional Office (RO) in Muskogee, Oklahoma.  The COWC denied the Veteran's request for a waiver of recovery of an overpayment of educational assistance benefits under 10 U.S.C. Chapter 1606 in the amount of $2,734.60 on grounds that the request for the waiver was not timely, and that recovery of the debt would not violate equity and good conscience.  See 38 C.F.R. §§ 1.963, 21.7644(c) (2014).

The Board notes that, in addition to the paper VA education folder, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The electronic files contain additional evidence, including an October 2007 letter from the VA Debt Management Center to the Veteran, and a February 2015 brief from the Veteran's representative, which the Board has reviewed.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In April 2013, the Veteran filed a notice of disagreement with respect to the COWC's March 2013 decision denying her request for waiver of the aforementioned overpayment.  She stated, in part, "I am asking that the [COWC] please grant me the opportunity to appeal their decision and allow me to have a hearing."  (Emphasis added.)

There is nothing in record to reflect that the AOJ ever scheduled the Veteran for a hearing, or that her request for hearing was subsequently withdrawn.  As such, arrangements must be made for an AOJ hearing.  To the extent possible, the hearing should be held at the RO in Portland, Oregon, where the Veteran resides.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an AOJ hearing, with appropriate notification.  To the extent possible, the hearing should be held at the RO in Portland, Oregon, where the Veteran resides.  After the hearing has been conducted, associate a transcript of the hearing with the record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the matter on appeal should be readjudicated based on the entirety of the evidence.  If all or any portion of the benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

